Hurt, Jtjdge.
The judgment in this case at a former day of this term was affirmed without written opinion. Appellants file their motion for a rehearing, which contains a matter not called to our attention in argument, or by their brief before.
But, before treating of this matter, we will notice, as presented in the motion for rehearing, the grounds for rehearing and a reversal of the judgment.
1. The information shows no offense against the law. Answer: The information cannot be attacked in this collateral way, and if it does not affirmatively appear that it charges a different *83offense from that named in the bond, though defective, defendant in a suit on the bond cannot urge its defects.
Opinion delivered November 14, 1883.
2. Because the bond is variant from the information, and does not state the charge in the information. Answer: The bond names an offense, and the information attempts, at least, to charge the offense named in the bond. This will be sufficient.
3. Because the bond, in setting forth the offense, fails to show that the defendant was charged with any offense. The offense named in the bond is “ slander f this will be sufficient without describing the elements of this offense. Slander is named in the Code, and occupies the same ground as theft, rape, or murder; and hence its elements need not be inserted in the bond, if the name of the offense is given. Nor will the bond be defective because only a part of the elements are inserted. This was unnecessary; the name of the offense will suffice.
4. - Because the scire facias is variant from the information, and does not set forth the offense with which defendant was charged. It sets forth that defendant is charged with slander.
5. Because the citation to the sureties does not follow the judgment nisi, and does not cite them to show cause why defendant did not appear; but to show cause" “ why said judgment should not be made final.” This is just as it should be. (Code Crim. Proc., Art. 442.)
0. Because the citation issued during the term of the court at which judgment nisi was rendered. There is nothing in this.
7. Because the final judgment was rendered at a criminal term of the County Court, and that, therefore, the court had no power or jurisdiction to render the same. This is the new matter alluded to above; and upon this ground, it appearing by the record to be true, the judgment must be reversed and the cause remanded. (Hart v. The State, 13 Texas Ct. App., 555.)
We have found no other error in the record. The judgment is reversed and the cause remanded.

Reversed and remanded.